Trammell,
dissenting: My view is that the statute casts the burden of proof on the Commissioner to show only that the petitioner is liable as a transferee, not the amount of the liability. A showing that there is some liability is all that the Commissioner is required to do to meet the burden required of him by statute. When some liability is shown, then the question is, Was the determination of the amount of the liability made by the Commissioner correct? On this question, it seems to me that the burden is on the petitioner to introduce evidence; otherwise, we should approve that determination.